       Case 2:20-mj-00100-CKD Document 8 Filed 07/23/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     SAMUEL MARIAN MATTIA
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
        UNITED STATES OF AMERICA,                    )   Case No. 2:20-MJ-100-CKD
11                                                   )
                        Plaintiff,                   )   STIPULATION AND [PROPOSED] ORDER
12                                                   )   TO CONTINUE DETENTION, IDENTITY
                           vs.                       )   AND PRELIMINARY HEARINGS
13                                                   )
          SAMUEL MARIAN MATTIA,                      )   Date: July 24, 2020
14                                                   )   Time: 2:00 P.M.
                      Defendant.                     )   Judge: Hon. Allison Claire
15                                                   )

16           IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
17   States Attorney, through Rosanne Rust, Assistant United States Attorney, counsel for Plaintiff,
18   and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
19   counsel for Defendant, that the in-person detention, identity, and preliminary hearings currently
20   set for July 24, 2020 may be continued to August 10, 2020 at 1:00 p.m. in the Ceremonial
21   Courtroom.
22           On July 14, 2020, the Court scheduled the above hearings for July 24, 2020. On July 21,
23   2020, the defense informed the Court and opposing counsel that Mr. Mattia may have contracted
24   COVID-19 at the Sacramento County Jail, and out of concern for the health of the U.S.
25   Marshals, Court staff, and counsel, he wishes to continue these hearings three weeks to August
26   10, 2020 at 1:00 p.m. The government agrees with this schedule.
27           The parties further agree that: i) good cause within the meaning of 18 U.S.C. § 3142(f)(2)
28
      Stipulation and [Proposed] Order to Continue        -1-          United States v. Mattia, 2:20-MJ-100-CKD
      Detention, Identity and Preliminary Hearings
       Case 2:20-mj-00100-CKD Document 8 Filed 07/23/20 Page 2 of 3


 1   exists to continue the detention hearing until August 10, 2020; ii) extraordinary circumstances

 2   within the meaning of Federal Rule of Evidence 5.1(d) exists to continue the preliminary hearing

 3   to that date; and iii) sufficient cause exists under Federal Rule of Evidence 5 to continue the
 4   identity hearing until that date.
 5                                                   Respectfully submitted,
 6                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
 7
 8   Date: July 22, 2020                             /s/ Christina Sinha
                                                     CHRISTINA SINHA
 9                                                   Assistant Federal Defender
                                                     Attorneys for Defendant
10                                                   SAMUEL MARIAN MATTIA
11
12
     Date: July 22, 2020                             MCGREGOR W. SCOTT
13                                                   United States Attorney

14                                                   /s/ Rosanne Rust
                                                     ROSANNE RUST
15                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue     -2-          United States v. Mattia, 2:20-MJ-100-CKD
      Detention, Identity and Preliminary Hearings
       Case 2:20-mj-00100-CKD Document 8 Filed 07/23/20 Page 3 of 3


 1                                                   ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: July 22, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue     -3-           United States v. Mattia, 2:20-MJ-100-CKD
      Detention, Identity and Preliminary Hearings
